               Case 2:21-mc-50001-DML ECF No. 1, PageID.1 Filed 01/04/21 Page 1 of 29
                                                                   AUSA:     Kevin M. Mulcahy               Telephone: (313) 226-9100
AO 106 (Rev. 04/10) Application for a Search Warrant        Special Agent:      Amy M. Hirina               Telephone: (248) 879-6090


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )          Case No. 2:21-mc-50001
3622 Lorena Drive, Waterford, MI, 48329                                )                   Judge: Lawson, David M.
(more fully described in Attachment A)                                 )                   Filed: 01-04-2021
                                                                       )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See ATTACHMENT A.

located in the              Eastern               District of              Michigan              , there is now concealed (identify the
person or describe the property to be seized):
See ATTACHMENT B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                  ✔ property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                        Offense Description
18 USC § 2252A(a)(2)                                    Receipt and distribution of child pornography
18 USC § 2252A(a)(5)(b)                                 Possession of child pornography
          The application is based on these facts:
See attached AFFIDAVIT.

           ✔ Continued on the attached sheet.
                 Delayed notice         days (give exact ending date if more than 30 days:                               ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                Applicant’s signature
                                                                                      Amy M. Hirina, Special Agent (FBI)
                                                                                                Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:         January 4, 2021
                                                                                                  Judge’s signature
City and state: Detroit, Michigan                                              Hon. Patricia T. Morris, U. S. Magistrate Judge
                                                                                                Printed name and title
   Case 2:21-mc-50001-DML ECF No. 1, PageID.2 Filed 01/04/21 Page 2 of 29




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In the Matter of the Search of
 3622 Lorena Drive                               FILED UNDER SEAL
 Waterford, MI, 48329
                                         /


                      AFFIDAVIT IN SUPPORT OF
               AN APPLICATION FOR A SEARCH WARRANT


        I, Amy Hirina, a Special Agent (SA) with the Federal Bureau of Investigation

(FBI), Detroit Division, being duly sworn, depose and state as follows:

                              I.     INTRODUCTION

   1.      I have been employed as a Special Agent of the FBI since 2005, and am

           currently assigned to the FBI Detroit Division, Oakland County Resident

           Agency. While employed by the FBI, I have investigated federal criminal

           violations involving the online sexual exploitation of children. I have

           gained experience through training at the FBI Academy, post Academy

           training, and everyday work related to conducting these types of

           investigations.

   2.      As a federal agent, I am authorized to investigate violations of laws of the

           United States and to execute warrants issued under the authority of the

           United States.

                                             1
Case 2:21-mc-50001-DML ECF No. 1, PageID.3 Filed 01/04/21 Page 3 of 29




3.   I am conducting an investigation related to violations of the following

     statutes: 18 U.S.C. § 2252A(a)(2) (Receipt and Distribution of Child

     Pornography) and 18 U.S.C. § 2252A(a)(5)(B) (Possession of Child

     Pornography) (hereinafter the “TARGET OFFENSES”). Based on the

     evidence discovered during the course of my investigation, I have probable

     cause to believe that the evidence related to the TARGET OFFENSES is

     located within the premises described as 3622 Lorena Drive, Waterford,

     MI, 48329 (hereinafter the “SUBJECT PREMISES”).

4.   Consequently, I am submitting this affidavit in support of a search warrant

     authorizing a search of the SUBJECT PREMISES.

5.   I am requesting authority to search the entire SUBJECT PREMISES,

     including the residential dwelling and any computer and computer media

     located therein where the items specified in Attachment B may be found,

     and to seize all items listed in Attachment B as instrumentalities, fruits,

     and evidence of a crime. I am requesting that the search warrant authorize

     the search of vehicles located at or near the residence which fall under the

     dominion and control of the person(s) associated with the SUBJECT

     PREMISES.




                                     2
     Case 2:21-mc-50001-DML ECF No. 1, PageID.4 Filed 01/04/21 Page 4 of 29




     6.     The search of the vehicles located at or near the residence that are under

            the dominion and control of persons associated with the SUBJECT

            PREMISES is to include all internal and external compartments and all

            containers that may be capable of storing computer media or other

            repositories associated with the storage of child pornographic materials or

            their instrumentalities.

     7.     The statements in this affidavit are based on my investigation of this

            matter, as well as the receipt of information from other FBI personnel and

            local law enforcement officers. Since this affidavit is being submitted for

            the limited purpose of securing a search warrant, I have not included each

            and every fact known to me concerning this investigation. I have set forth

            only the facts that I believe are necessary to establish probable cause to

            believe that evidence, fruits, and instrumentalities related to the TARGET

            OFFENSES are presently located at the SUBJECT PREMISES.

                              II.      PROBABLE CAUSE

A.        The Undercover Operation

     8.     An FBI Online Covert Employee (OCE) was operating as an adult male on

            Kik, which is an internet-based messaging application. On approximately

            September 12, 2020, FBI OCE observed Kik user “bleach678”/display

            name “Bleach Darim” post a video of an adult female performing oral sex



                                           3
     Case 2:21-mc-50001-DML ECF No. 1, PageID.5 Filed 01/04/21 Page 5 of 29




             on a minor female, who appeared to be approximately four years old. The

             video was posted in the Kik group “ch.ildren”/display name “share and T

             R A D E.”

     9.      On approximately September 19, 2020, FBI OCE observed the following

             in the Kik group “ch.ildren”/display name “share and T R A D E:”

             “Username unavailable Rage bot” posted “There’s 50 people here,

             removing last active members from #ch.ildren,” and “If you like to stay in

             the group indefinitely send one video or link to the admin.”

     10.     On approximately September 20, 2020, FBI OCE observed the following

             in the Kik group “ch.ildren”/display name “share and T R A D E:” Kik

             user “bleach678”/display name “Bleach Darim” posted a video of a nude

             female approximately ten years old touching her genitals. The two videos

             posted by Kik user “bleach678”/display name “Bleach Darim” meet the

             federal definition of child pornography.

B.         Identifying James and Heather Kessler (SUBJECT PERSONS)

     11.     On or about September 22, 2020, MediaLab responded to a subpoena

             seeking information for Kik account “bleach678” with the following

             information:

                First Name: Bleach
                Last Name: Darim
                Email Address: bleach678@gmail.com

                                            4
Case 2:21-mc-50001-DML ECF No. 1, PageID.6 Filed 01/04/21 Page 6 of 29




         IP Addresses:
         2020/09/15, 13:00:36 UTC, 24.127.163.109, remote port 52664
         2020/09/06, 15:35:29 UTC, 174.230.36.147, remote port 9392

12.   An open source search revealed IP address 24.127.163.109 belonged to

      Comcast.

13.   On or about September 24, 2020, Comcast responded to a subpoena

      seeking information on IP address 24.127.163.109, port 52664 assigned on

      2020/09/15 at 13:00:36 UTC with the following information:

         Subscriber Name: James Kessler
         Service Address: 3622 Lorena Drive, Waterford, MI 48329 (SUBJECT
         PREMISES)
         Telephone: 248-310-9518

14.   An open source search revealed IP address 174.230.36.147 was assigned

      to Verizon Wireless.

15.   On or about September 30, 2020, Verizon Wireless responded to a

      subpoena seeking information on IP address 174.230.36.147, port 9392

      assigned on 2020/09/06 at 15:35:29 UTC with the following information:

         Subscriber Name: Heather Cole
         Service Address: 3622 Lorena Drive, Waterford, MI 48329 (SUBJECT
         PREMISES)
         Telephone: 248-310-9518




                                    5
Case 2:21-mc-50001-DML ECF No. 1, PageID.7 Filed 01/04/21 Page 7 of 29




16.     A search of the Michigan Secretary of State database revealed the

        following residents registered to 3622 Lorena Drive, Waterford, MI 48329

        (SUBJECT PREMISES): James Kessler, DOB 11/XX/1986, and Heather

        Kessler (nee Cole), DOB 10/XX/1990.

 III.    CHARACTERISTICS OF PORNOGRAPHY PARTICIPANTS

17.     In addition to participating in child exploitation investigations, your affiant

        has discussed the aspects of computers and their relationship with child

        pornography offenses with others. Based upon my knowledge, experience,

        and communications with other individuals involved in child pornography

        investigations, and the training and experience of other law enforcement

        officers with whom I have had discussions, there are certain characteristics

        common to individuals involved in the receipt and collection of child

        pornography.

18.     Based on my training and experience, and the training and experience of

        other agents, I believe that a resident residing at or visiting the SUBJECT

        PREMISES is a collector of child pornography. I base this conclusion on

        the following facts:

           a.     Individuals who receive and collect child pornography may
                  receive sexual gratification, stimulation, and satisfaction viewing
                  children engaged in sexual activity, in sexually suggestive poses
                  such as in person, in photographs, other visual media, or from


                                         6
Case 2:21-mc-50001-DML ECF No. 1, PageID.8 Filed 01/04/21 Page 8 of 29




              literature describing such activity. Child pornography collectors
              oftentimes use these materials for their own sexual arousal and
              gratification;
        b.    Individuals who receive and collect child pornography do so in a
              variety of media, including, but not limited to, digital images and
              videos of child pornography;
        c.    Individuals who receive and collect child pornography almost
              always possess and maintain their “hard copies” of child
              pornographic material, that is, their pictures, films, videotapes,
              magazines, negatives, photographs, correspondence, mailing
              lists, books, tape recordings, etc., in the privacy and security of
              their home or some other secure location. Maintaining these
              collections in a digital or electronic format in a safe, secure and
              private environment, such as a computer in a private residence,
              allows the collectors the opportunity to safely maintain their
              collections for many years and enable the collector to frequently
              view the collection, which is valued highly.        Based on the
              evidence obtained in this investigation, the files of child
              pornography accessed, possessed, and potentially offered for
              others to download by the computer or other electronic devices
              located at the SUBJECT PREMISES, are being stored at a
              private residence; and,
        d.    Child pornography collectors may also correspond with and/or
              meet others to share information and materials; rarely destroy
              correspondence       from       other      child     pornography
              distributors/collectors; conceal such correspondence as they do
              their sexually explicit materials; and often maintain lists of

                                    7
Case 2:21-mc-50001-DML ECF No. 1, PageID.9 Filed 01/04/21 Page 9 of 29




                names, addresses, and telephone numbers of individuals with
                whom they have been in contact and who share the same interests
                in child pornography. Based on the evidence obtained in this
                investigation, an individual likely used an electronic device and
                the internet to request child pornography files.

19.   Based on my training and experience and my conversations with other

      investigators, child pornography collectors typically retain pictures, films,

      photographs,    negatives,   magazines,    correspondence,     books,   tape

      recordings, mailing lists, child erotica, and videotapes, at their private

      residence, for many years. The nature of the materials, their attraction to

      the materials, and the risk involved with receiving, downloading, and

      possessing such materials, motivates collectors to keep their child

      pornography collection within their possession and control wherever they

      go. Because collectors of child pornography place an extremely high value

      on their collection, they will take their collection with them if they move

      from one location to another or else keep it in a secure location nearby.

20.   Collectors of child pornography prefer not to be without their child

      pornography for any prolonged time period. This behavior has been

      documented by law enforcement officers involved in the investigation of

      child pornography throughout the world.




                                      8
 Case 2:21-mc-50001-DML ECF No. 1, PageID.10 Filed 01/04/21 Page 10 of 29




IV.    BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

 21.    In my training and experience, I know that cellular phones (“smart

        phones”) contain software and hardware that are the same, if not more

        sophisticated, than a typical home computer. The term “computer,” “hard

        drive,” and “computer media,” as used in this affidavit, also refers to

        cellular “smart” phones.

 22.    I also know that “smart phones” often allow for cloud-based storage, and

        many users back up their phones on their home computers. Information

        contained in a phone that is connected to a desktop or laptop computer, can

        easily transfer onto other media.

 23.    A computer’s ability to store images in digital form makes a computer an

        ideal repository for child pornography. The size of the electronic storage

        media (commonly referred to as the hard drive) used in home computers

        has grown tremendously within the last several years. These drives can

        store thousands of images at very high resolution.

 24.    The Internet and its World Wide Web afford collectors of child

        pornography several different venues for obtaining, viewing and trading

        child pornography in a relatively secure and anonymous fashion.




                                        9
Case 2:21-mc-50001-DML ECF No. 1, PageID.11 Filed 01/04/21 Page 11 of 29




25.   Collectors and distributors of child pornography also use online resources

      to retrieve and store child pornography, including services offered by

      Internet Portals such as Yahoo!, iCloud, and Hotmail, and social media

      applications such as Kik, Telegram and Snapchat among others. The

      online services allow a user to set up an account with a remote computing

      service that provides e-mail services as well as electronic storage of

      computer files in any variety of formats. A user can set up an online

      storage account from any computer with access to the Internet. Evidence

      of such online storage of child pornography is often found on the user’s

      computer, even if the user is accessing the information on their cellular

      “smart phone.” Even in cases where online storage is used, however,

      evidence of child pornography can be found on the user’s computer in most

      cases.

26.   As is the case with most digital technology, communications by way of

      computer can be saved or stored on the computer used for these purposes.

      Storing this information can be intentional, i.e., by saving an e-mail as a

      file on the computer or saving the location of one’s favorite websites in,

      for example, “bookmarked” files. Digital information can also be retained

      unintentionally, e.g., traces of the path of an electronic communication

      may be automatically stored in many places (e.g., temporary files or ISP



                                     10
Case 2:21-mc-50001-DML ECF No. 1, PageID.12 Filed 01/04/21 Page 12 of 29




      client software, among others). In addition to electronic communications,

      a computer user’s Internet activities generally leave traces or “footprints”

      in the web cache and history files of the browser used. A forensic examiner

      often can recover evidence suggesting whether a computer contains peer

      to peer software, when the computer was sharing files, and some of the

      files which were uploaded or downloaded. Such information is often

      maintained indefinitely until overwritten by other data.

              V.     SPECIFICS OF SEARCH AND SEIZURE
                        OF COMPUTER SYSTEMS

27.   Searches and seizures of evidence from computers commonly require

      agents to download or copy information from the computers and their

      components, or seize most or all computer items (computer hardware,

      computer software, and computer related documentation) to be processed

      later by a qualified computer expert in a laboratory or other controlled

      environment. This is almost always true because of the following:

         a.        Computer storage devices (like hard disks, diskettes, tapes, laser
                   disks, magneto opticals, and others) can store the equivalent of
                   thousands of pages of information. Especially when the user
                   wants to conceal criminal evidence, he or she often stores it in
                   random order with deceptive file names. This requires searching
                   authorities to examine all the stored data to determine whether it
                   is included in the warrant. This sorting process can take days or



                                        11
Case 2:21-mc-50001-DML ECF No. 1, PageID.13 Filed 01/04/21 Page 13 of 29




               weeks, depending on the volume of data stored, and it would be
               generally difficult to accomplish this kind of data search on site;
               and,
         b.    Searching computer systems for criminal evidence is a highly
               technical process requiring expert skill and a properly controlled
               environment. The vast array of computer hardware and software
               available requires even computer experts to specialize in some
               systems and applications, so it is difficult to know before a search
               which expert should analyze the system and its data. The search
               of a computer system is an exacting scientific procedure which
               is designed to protect the integrity of the evidence and to recover
               even hidden, erased, compressed, password-protected, or
               encrypted files.      Since computer evidence is extremely
               vulnerable to tampering or destruction (which may be caused by
               malicious code or normal activities of an operating system), the
               controlled environment of a laboratory is essential to its complete
               and accurate analysis.

28.   In order to fully retrieve data from a computer system, the analyst needs

      all magnetic storage devices as well as the central processing unit (CPU).

      In cases involving child pornography where the evidence consists partly of

      graphics files, the monitor(s) may be essential for a thorough and efficient

      search due to software and hardware configuration issues. In addition, the

      analyst needs all the system software (operating systems or interfaces, and

      hardware drivers) and any applications software which may have been



                                     12
Case 2:21-mc-50001-DML ECF No. 1, PageID.14 Filed 01/04/21 Page 14 of 29




      used to create the data (whether stored on hard drives or on external

      media).

29.   In addition, there is probable cause to believe that the computer and its

      storage devices are all instrumentalities of the crime(s), within the meaning

      of 18 U.S.C. §§ 2251 through 2256, and should all be seized as such.

30.   Affiant knows from training and experience that even if the files were

      deleted by a user, they still may be recoverable by a trained computer

      forensic examiner. Specifically, when a user deletes a file, it goes into a

      “trash” folder. When the user directs the computer to “empty” the trash

      folder the contents of the folder, including the deleted file, disappear.

      However, the file has not left the computer and under normal

      circumstances, is recoverable by computer experts until it’s overwritten

      because there is no longer unused space in the computer’s hard drive. How

      soon a file will be overwritten depends on a number of factors: whether the

      user is computer savvy and has installed a program that accelerates the

      normal overwriting of deleted data, how often new files are saved to his

      hard drive, the capacity of the hard drive, and how the computer’s file

      system allocates new files. Trained certified computer forensic examiners




                                      13
    Case 2:21-mc-50001-DML ECF No. 1, PageID.15 Filed 01/04/21 Page 15 of 29




          routinely extract incriminating deleted files from hard drives, usually

          without difficulty.1

    31.   Since a deleted file is not overwritten all at once, it may be possible to

          reconstruct it from the bits of data composing it (called “slack data”),

          which are still retrievable because they have not yet been overwritten even

          if overwriting has begun. Before a file is deleted, the file system marks it

          as unavailable to be overwritten. Once it is deleted, its data are no longer

          protected against being overwritten, but the file system won’t necessarily

          overwrite it all at once, and if it’s only partially overwritten computer

          experts can recover the portion of the data that has not been overwritten,

          or at least can match it to images they obtained from, for example, a

          website, to verify that the images were once in the computer’s hard drive

          and thus had been possessed.2 Although a savvy computer user can direct

          his computer to ensure quick (even instantaneous) overwriting, the default

          settings on standard operating systems do not do this.3




1
  United States v. Seiver, 692 F.3d 774, 776-77 (7th Cir. 2012).
2
  See Michele C.S. Lange & Kristin M. Nimsger, Electronic Evidence and Discovery: What
Every Lawyer Should Know Now 235 (2d ed. 2009).
3
  Seiver, 692 F.3d 776-77.

                                            14
Case 2:21-mc-50001-DML ECF No. 1, PageID.16 Filed 01/04/21 Page 16 of 29




32.   It is difficult to know, prior to the search, which exact method of extracting

      the evidence will be needed and used and which specific expert possesses

      sufficient specialized skills to best obtain the evidence and subsequently

      analyze it. No matter which method is used, the data analysis protocols that

      will be utilized are exacting scientific procedures, designed to protect the

      integrity of the evidence and to recover even hidden, erased, compressed,

      password-protected, or encrypted files. Upon approval and execution of

      the search warrant, in appropriate circumstances, a forensic image (also

      known as a bit-stream image), which is an exact physical copy of the seized

      electronic evidence, will be created so that their contents could be

      examined at a field office or computer laboratory and/or other locations

      following completion of the on-site search.

33.   The search of computers, hard drives, and other seized electronic media

      will include a complete search of the entire piece of seized electronic

      evidence. A computer forensic examiner cannot rely on the name of a file

      to exclude or confirm the existence of child pornography within that file.

      Individuals will intentionally mislabel directory structures, folder names,

      and filenames to hide the presence of child pornography. In other cases, an

      individual may not attempt to hide the child pornography but utilize a

      unique naming convention or organizational methodology which may



                                      15
Case 2:21-mc-50001-DML ECF No. 1, PageID.17 Filed 01/04/21 Page 17 of 29




      inadvertently hide the presence of child pornography. In order to perform

      a comprehensive forensic examination, a computer forensic examiner must

      conduct an all-inclusive examination of every bit (or binary digit) on the

      particular electronic storage device.

34.   Moreover, hard drives and other pieces of electronic media have

      unallocated space which might contain deleted files, records, relevant e-

      mails, other communications, and search terms related to the possession,

      receipt, and distribution of child pornography. Thus, without looking at the

      entirety of the electronic media for evidence related to child pornography,

      the investigator may not find evidence relevant to the criminal

      investigation.

       VI.    SEARCH METHODOLOGY TO BE EMPLOYED

35.   The search procedure of electronic data contained in computer hardware,

      computer software, and/or memory storage devices may include the

      following techniques (the following is a non-exclusive list, as other search

      procedures may be used):

         a.    on-site triage of computer system(s) to determine what, if any,
               peripheral devices and/or digital storage units have been
               connected to such computer system(s), as well as a preliminary
               scan of image files contained on such system(s) and digital




                                      16
Case 2:21-mc-50001-DML ECF No. 1, PageID.18 Filed 01/04/21 Page 18 of 29




               storage device(s) to help identify any other relevant evidence
               and/or potential victim(s);
         b.    examination of all of the data contained in such computer
               hardware, computer software, and/or memory storage devices to
               view the data and determine whether that data falls within the
               items to be seized as set forth herein;
         c.    searching for and attempting to recover any deleted, hidden, or
               encrypted data to determine whether that data falls within the list
               of items to be seized as set forth herein (any data that is encrypted
               and unreadable will not be returned unless law enforcement
               personnel have determined that the data is not (1) an
               instrumentality of the offenses, (2) a fruit of the criminal activity,
               (3) contraband, (4) otherwise unlawfully possessed, or (5)
               evidence of the offenses specified above);
         d.    surveying various file directories and the individual files they
               contain;
         e.    opening files in order to determine their contents;
         f.    scanning storage areas;
         g.    performing key word searches through all electronic storage
               areas to determine whether occurrences of language contained in
               such storage areas exist that are likely to appear in the evidence
               described in Attachment B; and/or,
         h.    performing any other data analysis technique that may be
               necessary to locate and retrieve the evidence described in
               Attachment B.




                                      17
 Case 2:21-mc-50001-DML ECF No. 1, PageID.19 Filed 01/04/21 Page 19 of 29




A.         Use of Biometric Features to Unlock Electronic Devices

     36.     The warrant I am applying for would permit law enforcement to compel

             James Kessler and/or Heather Kessler to unlock a device subject to

             seizure pursuant to this warrant that is in his/her possession or for which

             law enforcement otherwise has a reasonable basis to believe is used by

             him/her using the device’s biometric features. I seek this authority based

             on the following:

                a.    I know from my training and experience, as well as from
                      information found in publicly available materials published by
                      device manufacturers, that many electronic devices, particularly
                      newer mobile devices and laptops, offer their users the ability to
                      unlock the device through biometric features in lieu of a numeric
                      or alphanumeric passcode or password. These biometric features
                      include fingerprint scanners, facial recognition features, and iris
                      recognition features. Some devices offer a combination of these
                      biometric features, and the user of such devices can select which
                      features they would like to utilize.
                b.    If a device is equipped with a fingerprint scanner, a user may
                      enable the ability to unlock the device through his or her
                      fingerprints. For example, Apple offers a feature called “Touch
                      ID,” which allows a user to register up to five fingerprints that
                      can unlock a device. Once a fingerprint is registered, a user can
                      unlock the device by pressing the relevant finger to the device’s
                      Touch ID sensor, which is found in the round button (often



                                             18
Case 2:21-mc-50001-DML ECF No. 1, PageID.20 Filed 01/04/21 Page 20 of 29




               referred to as the “home” button) located at the bottom center of
               the front of the device. The fingerprint sensors found on devices
               produced by other manufacturers have different names but
               operate similarly to Touch ID.
         c.    If a device is equipped with a facial recognition feature, a user
               may enable the ability to unlock the device through his or her
               face. For example, this feature is available on certain Android
               devices and is called “Trusted Face.” During the Trusted Face
               registration process, the user holds the device in front of his or
               her face. The device’s front-facing camera then analyzes and
               records data based on the user’s facial characteristics. The device
               can then be unlocked if the front-facing camera detects a face
               with characteristics that match those of the registered face. Facial
               recognition features found on devices produced by other
               manufacturers have different names but operate similarly to
               Trusted Face.
         d.    If a device is equipped with an iris recognition feature, a user
               may enable the ability to unlock the device with his or her irises.
               For example, on certain Microsoft devices, this feature is called
               “Windows Hello.” During the Windows Hello registration, a
               user registers his or her irises by holding the device in front of
               his or her face. The device then directs an infrared light toward
               the user’s face and activates an infrared-sensitive camera to
               record data based on patterns within the user’s irises. The device
               can then be unlocked if the infrared-sensitive camera detects the
               registered irises. Iris recognition features found on devices



                                     19
Case 2:21-mc-50001-DML ECF No. 1, PageID.21 Filed 01/04/21 Page 21 of 29




               produced by other manufacturers have different names but
               operate similarly to Windows Hello.
         e.    In my training and experience, users of electronic devices often
               enable the aforementioned biometric features because they are
               considered to be a more convenient way to unlock a device than
               by entering a numeric or alphanumeric passcode or password.
               Moreover, in some instances, biometric features are considered
               to be a more secure way to protect a device’s contents. This is
               particularly true when the users of a device are engaged in
               criminal activities and thus have a heightened concern about
               securing the contents of a device.
         f.    As discussed in this affidavit, based on my training and
               experience I believe that one or more digital devices will be
               found during the search. The passcode or password that would
               unlock the device(s) subject to search under this warrant is not
               known to law enforcement. Thus, law enforcement personnel
               may not otherwise be able to access the data contained within the
               device(s), making the use of biometric features necessary to the
               execution of the search authorized by this warrant.
         g.    I also know from my training and experience, as well as from
               information found in publicly available materials including those
               published by device manufacturers, that biometric features will
               not unlock a device in some circumstances even if such features
               are enabled. This can occur when a device has been restarted,
               inactive, or has not been unlocked for a certain period of time.
               For example, Apple devices cannot be unlocked using Touch ID
               when (1) more than 48 hours has elapsed since the device was

                                    20
Case 2:21-mc-50001-DML ECF No. 1, PageID.22 Filed 01/04/21 Page 22 of 29




               last unlocked or (2) when the device has not been unlocked using
               a fingerprint for 8 hours and the passcode or password has not
               been entered in the last 6 days. Similarly, certain Android devices
               cannot be unlocked with Trusted Face if the device has remained
               inactive for four hours. Biometric features from other brands
               carry similar restrictions. Thus, in the event law enforcement
               personnel encounter a locked device equipped with biometric
               features, the opportunity to unlock the device through a biometric
               feature may exist for only a short time.

37.   Due to the foregoing, if law enforcement personnel encounter a device

      that is subject to seizure pursuant to this warrant and may be unlocked

      using one of the aforementioned biometric features, and the device is in

      James Kessler and/or Heather Kessler’s possession or law enforcement

      otherwise has a reasonable basis to believe is used by James Kessler

      and/or Heather Kessler, the warrant I am applying for would permit law

      enforcement personnel to (1) press or swipe the fingers (including

      thumbs) of James Kessler and/or Heather Kessler to the fingerprint

      scanner of the device(s) found at the premises; (2) hold the device(s)

      found at the premises in front of the face of James Kessler and/or Heather

      Kessler and activate the facial recognition feature; and/or (3) hold the

      device(s) found at the premises in front of the face of James Kessler

      and/or Heather Kessler and activate the iris recognition feature, for the



                                     21
Case 2:21-mc-50001-DML ECF No. 1, PageID.23 Filed 01/04/21 Page 23 of 29




      purpose of attempting to unlock the device(s) in order to search the

      contents as authorized by this warrant.

                           VII. CONCLUSION

38.   Based on the aforementioned factual information, your affiant

      respectfully submits that there is probable cause to believe that an

      individual(s) who resides at the SUBJECT PREMISES, described above,

      has violated 18 U.S.C. § 2252A(a)(2)(A) (receipt and distribution of

      child pornography); and 18 U.S.C. § 2252A(a)(5)(B) (possession of child

      pornography).

39.   Additionally, there is probable cause to believe that evidence of the

      commission of TARGET OFFENSES is located at the SUBJECT

      PREMISES described above and more fully in Attachment A. The

      evidence, listed in Attachment B to this affidavit, which is incorporated

      herein by reference, is contraband, the fruits of crime, or things otherwise

      criminally possessed, or property which is or has been used as the means

      of committing the foregoing offenses.




                                     22
  Case 2:21-mc-50001-DML ECF No. 1, PageID.24 Filed 01/04/21 Page 24 of 29




   40.      I, therefore, respectfully request that the attached warrant be issued

            authorizing the search and seizure of the items listed in Attachment B.

                                                Respectfully submitted,



                                                Amy M. Hirina, Special Agent
                                                Federal Bureau of Investigation

Sworn to before me and signed in my presence
and/or by reliable electronic means.



HON. PATRICIA T. MORRIS
UNITED STATES MAGISTRATE JUDGE

Date:    January 4, 2021




                                           23
  Case 2:21-mc-50001-DML ECF No. 1, PageID.25 Filed 01/04/21 Page 25 of 29




                        ATTACHMENT A
            DESCRIPTION OF LOCATION TO BE SEARCHED

      The location known as 3622 Lorena Drive, Waterford, Michigan 48329

(SUBJECT PREMISES), is identified as follows: The residence is a light colored

brick and siding, single family residence. The residence is marked with “3622”

above the garage. The residence is located on Lorena Drive between Watkins Lake

Road and Pine Orchard Drive

      The SUBJECT PREMISES includes any vehicles located on the premises and

under the control of James Kessler and/or Heather Kessler.




                                       24
     Case 2:21-mc-50001-DML ECF No. 1, PageID.26 Filed 01/04/21 Page 26 of 29




                               ATTACHMENT B
                         LIST OF ITEMS TO BE SEIZED

1.      All visual depictions, including still images, videos, films or other recordings

        of child pornography or minors engaged in sexually explicit conduct, as

        defined in 18 U.S.C. § 2256, and any mechanism used for the distribution,

        receipt or storage of the same, including but not limited to:

                a.   Any computer, computer system and related peripherals
                     including and data processing devices and software (including
                     but not limited to central processing units; internal and peripheral
                     storage devices such as fixed disks, external hard drives, floppy
                     disk drives and diskettes, routers, PDA's, gaming consoles, cell
                     phones, computer compact disks, CD-ROMS, DVD, and other
                     memory storage devices);
                b.   peripheral input/output devices (including but not limited to
                     keyboards, printer, video display monitors, scanners, digital
                     cameras, and related communications devices such as cables and
                     connections); and
                c.   any devices, mechanisms, or parts that can be used to restrict
                     access to computer hardware (including but not limited to
                     physical keys and locks).

2.      Any and all computer passwords and other data security devices designed to

        restrict access to or hide computer software, documentation, or data. Data

        security devices may consist of hardware, software, or other programming

        code.


                                           25
     Case 2:21-mc-50001-DML ECF No. 1, PageID.27 Filed 01/04/21 Page 27 of 29




3.      Any and all documents, records, emails, and internet history (in documentary

        or electronic form) pertaining to the possession, receipt or distribution of child

        pornography or visual depictions of minors engaged in sexually explicit

        conduct, as defined in 18 U.S.C. § 2256, or pertaining to an interest in child

        pornography whether transmitted or received.

4.      Any and all records, documents, invoices, notes and materials that pertain to

        accounts with any Internet Service Provider, as well as any and all records

        relating to the ownership or use of computer equipment found in the residence.

5.      Documents and records regarding the ownership and/or possession of the

        SUBJECT PREMISES.

6.      During the course of the search, photographs of the SUBJECT PREMISES

        and any vehicles may also be taken to record the condition thereof and/or the

        location of items therein.




                                            26
                  Case 2:21-mc-50001-DML ECF No. 1, AUSA:
                                                    PageID.28
                                                          Kevin Filed 01/04/21 Page
                                                                M. Mulcahy           28 of 29
                                                                                Telephone: (313) 226-9100
AO 93 (Rev. 11/13) Search and Seizure Warrant                       Special Agent:    Amy M. Hirina              Telephone: (248) 879-6090


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )
              (Briefly describe the property to be searched                )
               or identify the person by name and address)                 )     Case No. 2:21-mc-50001
      3622 Lorena Drive, Waterford, MI, 48329                              )              Judge: Lawson, David M.
      (more fully described in Attachment A)                               )              Filed: 01-04-2021
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                         Eastern   District of        Michigan                      .
(identify the person or describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




        YOU ARE COMMANDED to execute this warrant on or before January 18, 2021                     (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                               (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                      .


Date and time issued:            January 4, 2021       10:44 am
                                                                                                        Judge’s signature

City and state:        Detroit, Michigan                                              Hon. Patricia T. Morris, U. S. Magistrate Judge
                                                                                                      Printed name and title
                  Case 2:21-mc-50001-DML ECF No. 1, PageID.29 Filed 01/04/21 Page 29 of 29
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
